DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 22-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding amended claim 1, “incremental distance” can be interpreted in various ways, such as speed and acceleration, which would fit in estimation of next location with current location at current time and direction.  Yet, Funk does teach:
[0103] The next task is to determine the step length. It has been shown that, in general, step length increases with frequency. To better understand this relationship, test were conducted with several subjects walking at different speeds. Their speeds and step lengths where recorded and a linear best fit line was chosen to represent the relationship between step length and frequency. The following equation is a result of the tests: Step Length (decimeters)=4.9238/Step Period (seconds) While this equation is not exact, it does provide a sufficient estimate that can be improved at the base station. At the base station an algorithm is implemented where the step length is additionally modified with respect to the height of the personnel. Azimuth Calculation (Calculating the Heading Direction) Now that it is known that the user is walking and estimate of the magnitude of their movement has been found, the direction of their movement must be determined. The yaw gyro and the magnetic field sensors can be used to achieve this. The highly calibrated gyro rate data is corrected for temperature drift and integrated to track the user's relative angle.
Until there is further clarification on the claim, Funk remains as a teaching to the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huseth et al. (US2012/0319903) in view of Funk et al. (US2008/0077326) and Ichimura (US2005/0079877).
To claim 1, Huseth teach a wireless monitoring system (Fig. 2), comprising: 
a transmitter (paragraph 0013, target radio that is worn by fire fighter or other personnel) configured for transmitting a series of probe signals in a venue through a wireless multipath channel (paragraph 0013, multipath indoor environment); 
a receiver (210 of Fig. 2, paragraph 0013, an infrastructure-less or stand-alone single unit 220, 210 that is capable of estimating three dimensional location and tracking of single as well as multiple target radios that are worn by fire fighters or other personnel) configured for: 

obtaining a time series of channel information (TSCI) of the wireless multipath channel from the series of probe signals modulated by the wireless multipath channel and the object (paragraphs 0013-0014, a joint estimation of propagation delay and angle is estimated from channel state information by incorporating a spatio-temporal array manifold); and 
a processor (paragraph 0032, using multiple processors or a single processor organized as two or more virtual machines or sub-processors; 21 of Fig. 9, paragraph 0040) configured for: 
monitoring a motion of the object based on the TSCI (paragraph 0026, the time-of-flight between two objects can be determined using a continuous periodic signal, i.e., a periodically, modulated RF carrier), determining an incremental distance travelled by the object in an incremental time period based on the TSCI (paragraphs 0026, 0031, periodic reception, processing, determining and tracking coordinates).
But, Huseth do not expressly disclose said receiver that is asynchronous with respect to the transmitter, monitoring a motion of the object relative to a map; computing a next location of the object at a next time in the map based on a current location of the object at a current time, the incremental distance, and a direction of the motion during the incremental time period.
However, it is obvious to one of ordinary skill in the art to recognize that a current location of the object at a current time, the incremental distance, and a direction of the motion during the incremental time period, are parameters for computing a next location at a next time.

	In further said obviousness above, Ichimura teach monitoring a motion of the object relative to a map; computing a next location of the object at a next time in the map based on a current location of the object at a current time, the incremental distance, and a direction of the motion during the incremental time period (paragraphs 0073, 0105, 0112, 0118), wherein a movement speed of a mobile object and a time series change of an electric field intensity, and areas classified based on connection condition are determined (Fig. 9, paragraphs 0058-0059). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Funk and Ichimura into the system of Huseth, in order to process and display tracked movements.

To claim 25, Huseth, Funk and Ichimura teach a method implemented by a processor, a memory communicatively coupled with the processor, and a set of instructions stored in the memory to be executed by the processor (as explained in response to claim 1 above).




To claims 2 and 26, Huseth, Funk and Ichimura teach claims 1 and 25.
Huseth, Funk and Ichimura teach wherein the incremental time period is equal to a time difference between two respective probe signals of the series of probe signals (obvious as time period is window between sweeps, which is well-known in the art for implementation, hence Official Notice is taken).

To claims 3 and 27, Huseth, Funk and Ichimura teach claims 1 and 25.
Huseth, Funk and Ichimura teach wherein the direction of the motion during the incremental time period is a function of at least one of: a direction of the motion at the current time, a direction of the motion at the next time, and a direction of the motion at another time (paragraphs 0016, 0076-0094 of Funk).





Claims 4-5, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huseth et al. (US2012/0319903) in view of Funk et al. (US2008/0077326), Ichimura (US2005/0079877) and Azami (US2015/0111598).
To claims 4 and 28, Huseth, Funk and Ichimura teach claims 1 and 25.
But, Huseth, Funk and Ichimura do not expressly disclose wherein the next location of the object at the next time in the map is computed using a particle filter.
	Azami teach a position identification system with usage of heat map (abstract, paragraph 0061), wherein a particle filter is used to estimate the next location of the object at the next time in the map (Figs. 11-12, paragraphs 0036, 0078-0079), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Huseth, Funk and Ichimura, in order to estimate next position.

To claims 5 and 29, Huseth, Funk and Ichimura teach claims 1 and 25.
But, Huseth, Funk and Ichimura do not expressly disclose wherein computing the next location of the object at the next time comprises: initializing an initial number of initial candidate locations of the object at an initial time; computing iteratively a first dynamic number of first candidate locations of the object at the next time based on a second dynamic number of second candidate locations of the object at the current time; and computing the next location of the object at the next time based on at least one of: the first dynamic number of first candidate locations at the next time, and the second dynamic number of second candidate locations at the current time (obvious as .
.




Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huseth et al. (US2012/0319903) in view of Funk et al. (US2008/0077326), Ichimura (US2005/0079877), Azami (US2015/0111598) and Seifeldin (“Nuzzer: A Large-Scale Device-Free Passive Localization System for Wireless Environments”)
To claim 6, Huseth, Funk, Ichimura and Azami teach claim 5.
but Huseth, Funk, Ichimura and Azami do not expressly disclose such that reachability of each location of the region is represented by a corresponding array element a which is a logical value between 0 and 1; a location of the region is unreachable and forbidden when the corresponding array element satisfies a=0; a location of the region is fully reachable when the corresponding array element satisfies a=1; a location of the region is partially reachable when the corresponding array element satisfies: 0<a<l.
	Seifeldin teach a large-scale device-free passive localization system based on a radio map, wherein the radio map is built with an space estimator that evaluate RF signal reachability in space with probability representation (section II-III, wherein by estimated probability, 0 would indicate RF signal unreachable region, 1 would indicate RF signal fully reachable region, and partially reachable region would be between 0 and 1), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Huseth, Funk, Ichimura and Azami, in order to map space.



Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huseth et al. (US2012/0319903) in view of Funk et al. (US2008/0077326), Ichimura (US2005/0079877) and Sasayama et al. (US2013/0047106).
To claim 22, Huseth, Funk and Ichimura teach claim 1.
But, Huseth, Funk and Ichimura do not expressly disclose further comprising: maintaining a dynamic number of candidate locations at any time; changing the dynamic number of candidate locations by at least one of: initializing at least one candidate location, updating at least one candidate location, adding at least one candidate location, pausing at least one candidate location, stopping at least one candidate location, resuming at least one paused candidate location, reinitializing at least one stopped candidate location, and removing at least one candidate location; and computing the next location of the object at the next time based on at least one of: the dynamic number of candidate locations at the next time, and the dynamic number of candidate locations at another time.
	Sasayama teach determining likely/possible placement comprises determining and/or changing number of placement candidate positon in a preset movable area, which determines possible movement of an object (abstract, Figs. 2, 6-9, 13-14, paragraphs 0009-0011), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Huseth, Funk and Ichimura, in order to determine likely position movements.

To claim 23, Huseth, Funk, Ichimura and Sasayama teach claim 22.


To claim 24, Huseth, Funk, Ichimura and Sasayama teach claim 22.
Huseth, Funk, Ichimura and Sasayama teach further comprising: adding at least one candidate location when the dynamic number of candidate locations is lower than a lower limit (paragraphs 0071-0073 of Sasayama, obvious as said lower limit may be interpreted as 0).



Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 30 is allowed.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        January 28, 2022